                                                    21-944M(NJ)




telephone


June 30, 2021




      Case 2:21-mj-00944-NJ Filed 06/30/21 Page 1 of 23 Document 1
      AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
                   WARRANT TO SEARCH A CELL PHONE

       I, Antonio Murray, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the iPhone further described in Attachment

A, and electronic data on that cell phone as noted in Attachment B.


       2.      I am a Special Agent with the United States Secret Service and have been so

employed since 2019. I am currently assigned to the United States Secret Service Milwaukee

Financial Crimes Task Force (MFCTF). My duties as an investigator on the MFCTF include

investigations into financial crimes, such as identity theft, check fraud, credit card fraud, bank

fraud, wire fraud, currency-counterfeiting offenses, and money laundering. During my time on

the MFCTF, I have been involved in investigations that have resulted in seizures of criminally

derived property, including monetary instruments.


       3.      As a Secret Service Agent, I have conducted investigations into wire fraud,

money laundering, and other complex financial crimes. In the course of those investigations, I

have used various investigative techniques, including undercover operations, reviewing physical

and electronic evidence, and obtaining and reviewing financial records. In the course of these

investigations, I have also become familiar with techniques that criminals use to conceal the




            Case 2:21-mj-00944-NJ Filed 06/30/21 Page 2 of 23 Document 1
nature, source, location, and ownership of proceeds of crime and to avoid detection by law

enforcement of their underlying acts and money laundering activities.


       4.      Because I am submitting this affidavit for the limited purpose of establishing

probable cause for the requested search warrant, I have not included in this affidavit every detail

I know about this investigation. Rather, I have included only the information necessary to

establish probable cause for the requested search warrant.


       5.      The facts set forth in this affidavit are based on my personal knowledge, including

what I have learned through my training and experience as a law enforcement officer, my review

of documents and other records obtained in the course of this investigation, my review of other

police reports, information provided from law enforcement officers, and information I have

obtained in the course of this investigation from the victims of these offenses, all of whom and

which I believe to be reliable.


       6.      This affidavit is intended to show only that there is sufficient probable cause for

the requested search warrant, and does not set forth all of my knowledge about this matter.


                                       FRAUD SCHEME


       7.      It is believed that suspect Sona The Voice is receiving money from an ongoing

“puppy fraud” scheme based in the Milwaukee, Wisconsin area involving online fraudulent

advertisements for puppies for sale. The scheme involves in part persons opening bank accounts



                                                 2




            Case 2:21-mj-00944-NJ Filed 06/30/21 Page 3 of 23 Document 1
to receive scheme funds from victims. Victims responding to the online advertisements are

instructed to send funds for the purported purchase of a puppy via Zelle, an online payment

processing application, to a particular bank account, but victims do not receive a puppy, or

anything else. Persons working in behalf of the scheme, known as “mules,” take the Zelle funds

from these bank accounts, convert them to cash, and provide the cash to Sona The Voice, who

converts the cash into cryptocurrencies, such as Bitcoin. Such cryptocurrencies are largely

unregulated, and thus difficult to trace. A cryptocurrency is a digital currency in which

transactions are verified and records maintained by a decentralized system using cryptography,

rather than by a centralized authority. Cryptography is a technique to send secure messages

between two or more participants; the sender encrypts/hides a message using a type of key and

algorithm, and then sends this encrypted message to the receiver, who then decrypts it to

generate the original message.

       8.      Evidence gathered so far during the investigation shows that Blair Hudson, Sona

The Voice, and Spora Sona were co-conspirators in the scheme, which appears to violate federal

laws concerning bank fraud, wire fraud, and money laundering. The federal bank fraud is found

at 18 U.S.C. § 1344, and provides, in pertinent part: “Whoever knowingly executes … a scheme

or artiface -- … (2) to obtain any of the moneys, funds, credits, assets, securities, or other

property owned by, or under the custody or control of, a financial institution, by means of false

or fraudulent pretenses, representations, or promises … [commits an offense]. The federal wire

fraud is found at 18 U.S.C. § 1343, and provides, in pertinent part, “Whoever, having devised or


                                                  3




            Case 2:21-mj-00944-NJ Filed 06/30/21 Page 4 of 23 Document 1
intending to devise any scheme or artiface to defraud, or for obtaining money or property by

means of false or fraudulent pretenses, representations, or promises, transmits or causes to be

transmitted by means of wire … communication in interstate or foreign commerce, any writings,

signs, signals, pictures, or sounds for the purpose of executing such scheme or artiface, …

[commits an offense]. The applicable federal money laundering statute is found at 18 U.S.C. §

1956(a)(1)(A) and (B) and provides, in pertinent part, “Whoever, knowing that the property

involved in a financial transaction represents the proceeds of some form of unlawful activity,

conducts … such a financial transaction which in fact involves the proceeds of specified

unlawful activity – (A)(i) with the intent to promote the carrying on of specified unlawful

activity; or … (B) knowing that the transaction is designed, in whole or in part – (i) to conceal or

disguise the nature, the location, the source, the ownership, or the control of the proceeds of

specified unlawful activity [commits an offense]. “Specified unlawful activity” as defined in 18

U.S.C. § 1956(c)(7) and 18 U.S.C. § 1961(1) includes bank fraud and wire fraud. The federal

aiding and abetting statute is found at 18 U.S.C. § 2, and provides, in pertinent part, “Whoever

commits an offense against the United States or aids, abets, counsels, commands, induces or

procures its commission, is punishable as a principal.”




                                                 4




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 5 of 23 Document 1
                                       PROBABLE CAUSE


        9.       On March 23, 2021, your affiant was contacted by Milwaukee Financial Crimes

Task Force Officer Detective Lukas Hallmark of the Waukesha City Police Department, who

sent me police reports, regarding a motor vehicle stop and interview of one Blair Hudson.


        10.      On Thursday, March 18, 2021, at approximately 2210 hours, two Waukesha

Police officers conducted a traffic stop at Hinman Ave. and Jackson Ct. in Waukesha. During

the traffic stop investigation, police arrested Hudson for Bail Jumping, Operating after

Suspension, Carrying a Concealed Weapon, Possession of THC, and having an Open Warrant

through the Waukesha County Sheriff’s Department, and transported to the Waukesha County

Jail.


        11.      During the traffic stop investigation, officers searched the backseat of Hudson’s

car, and recovered a black fanny pack that contained a large amount of cash bundled with black

rubber bands. This packaging is commonly referred to as “stacks”, which were bundled in

specific amounts: three stacks of $1 denominations; seven stacks of $20 denominations; and one

stack of $100 denominations. Waukesha Police later determined that the cash totaled $18,655.


        12.      Hudson told police that he had been unemployed since January 2021, and that he

hoped to start his own delivery business and contract with Amazon.




                                                  5




              Case 2:21-mj-00944-NJ Filed 06/30/21 Page 6 of 23 Document 1
        13.      Hudson told police that the cash was to buy two 2009 GMC cargo vans to start his

business, and that he did not keep his money in a bank.


        14.      During the investigation at the location of the traffic stop, D.W. (02-15-19xx)

approached police and said she is the mother of Hudson’s child and that Hudson was attempting

to visit her before the traffic stop.


        15.      Hudson told police that he keeps his money with D.W., as he “trusts her”. Hudson

does not reside with her, but instead another girlfriend in Milwaukee on N. 86th Street.


        16.      Officers arrested Hudson and searched his person and car, locating three Chase

debit cards in Hudson’s wallet, which Hudson had on his person. The three debit cards had the

following numbers and names:


        17.      a.     J.B. – 4867-9612-1869-98xx


        18.      b.     T.C. – 4427-5612-1034-32xx


        19.      c.     D.H. – 4867-9612-1863-59xx


        20.      Detective Hallmark interviewed Hudson at the Waukesha Police Department on

the morning of Friday, March 19, 2021.


        21.      A Chase Bank Investigator stated that J.B.’s account was opened in February

2021, however, there was no activity on the account and Chase Bank closed the account in



                                                  6




              Case 2:21-mj-00944-NJ Filed 06/30/21 Page 7 of 23 Document 1
March 2021. Det. Hallmark learned that D.H’s account was opened on 2/19/2021 and closed by

Chase Bank on 3/12/2021 due to potential fraud. Det. Hallmark learned that T.C.’s account was

opened on 2/23/2021 and was closed by Chase Bank on 3/12/2021 due to potential fraud. Chase

Bank believed that the accounts were related to a fraud scheme.


       22.      Later on Friday, March 19, 2021, Det. Hallmark interviewed Hudson for a second

time at the Waukesha Police Department after Hudson waived his Miranda rights.


       23.      Hudson told Det. Hallmark that he recruited individuals from Milwaukee to open

Chase Bank accounts online. Hudson further told Det. Hallmark that he would coordinate with

an individual named Scott, whom he thought lived in Africa. Hudson would provide Zelle (the

aforementioned digital payment network – often used on cell phones) accounts to Scott from the

newly-opened bank accounts. Hudson further told Det. Hallmark that money would come into

the Zelle accounts that was given to Scott, and when the bank accounts reached approximately

$1000, Hudson withdrew the money, convert it into cash at an ATM, and send the money to the

individual in Africa.


       24.      Hudson told Det. Hallmark that he receives a percentage of the money he sends to

Africa, and that the three debit cards he had belonging to T.C., J.B., and D.H. were related to this

scheme.




                                                 7




             Case 2:21-mj-00944-NJ Filed 06/30/21 Page 8 of 23 Document 1
       25.      Hudson gave Det. Hallmark written consent and passwords and passcodes to

search his iPhone and his HP laptop computer, and on March 22, 2021, the Waukesha Police

Department forensically scanned the phone and computer, generating a Magnet Axiom Examine

report of the iPhone scan. There were no items of evidentiary value on the computer, which was

returned to Hudson.


       26.      The iPhone report contained detailed text conversations. Some “WhatsApp”

conversations were between “scott” with a telephone number 2-377-110-1272, and the other

person was labeled as “local user”, which indicated that this person was Hudson.


       27.      The report showed WhatsApp conversations in the iPhone between Scott and

Hudson dated from 11/21/2020 at 08:42:39 PM to 3/19/2021 at 1:53:01 AM – a total of 7,223

such messages between Scott and Hudson in that time frame.


       28.      These conversations almost exclusively concerned exchanges of Zelle, bank and

BitCoin account information. Specifically, Hudson would give Scott Zelle and bank account

information, and send money to Scott either via Bitcoin, or by giving cash to Scott’s associates in

Milwaukee, Wisconsin, who were named Sona The Voice and Spora Sona.


       29.      The report had a WhatsApp message between Scott and Hudson on November 29,

2020 at 8:57:01 PM, wherein Hudson messaged the following information to Scott:


       30.      Email: Jsnsusbank@gmail.com, Number: 262-336-0921, Name: J.C.



                                                8




             Case 2:21-mj-00944-NJ Filed 06/30/21 Page 9 of 23 Document 1
       31.     Det. Hallmark knows, based on the context of the conversation and his training

and experience, that the information Hudson provided to Scott was for a Zelle account.


       32.     In another WhatsApp message between Scott and Hudson on December 1, 2020

at 6:37:18 PM, Scott sent Hudson a screen shot of Zelle transfers. The screenshot was of Zelle

payments coming into the account of $250.00 from one K.P. on 11/30/2020.


       33.     Det. Hallmark found that K.P. was a victim of an online puppy fraud scheme.

Det. Hallmark contacted K.P. by phone on April 29, 2021 and learned that she resides in Nevada,

and did so at the time of this incident. K.P. indicated she searched the internet to purchase a

Havanese puppy, and went to the website Cassyhavanesebreeders.com and began the purchase

process. K.P. indicated she received email correspondence from

Cassyhavanesebreeders@gmail.com, which requested payment for the puppy via Zelle. Emails

requested that K.P. send a Zelle payment of $750.00 to an account linked to email address

jsnusbank@gmail.com with name J.C. K.P. indicated her bank only allowed a maximum

payment of $500 per day on Zelle, and that on 11/30/2020, she sent $500.00 via Zelle to

jsnusbank@gmail.com, sent $250.00 to jsnusbank@gmail.com the next day from an account

linked to her Wells Fargo Bank account and her email address. After she sent the payment, she

received a request for $1500.00 for a crate rental to ship the puppy, which she did not purchase,

and stopped communication with casseyhavanesebreeders.com. K.P. received neither a puppy

nor a refund. Other scheme victims are listed in Attachment B to this affidavit.



                                                 9




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 10 of 23 Document 1
       34.    The report showed a WhatsApp message between Scott and Hudson on

11/30/2020 at 12:02:57 PM, in which Scott said, “then send it to my own cashapp”. Scott later

stated, “Let me send you a video” and “ Am talking to Sonna already”. Hudson responded, “Ok

I’m speaking to Spore now”. At 12:06:09 PM Hudson sent Scott a screen shot of a text message

with telephone number 414-429-9178. The message read:


       35.    Hudson: Hey Spora I have some money to give you today to send to Soma


       Hudson: Sona


       Hudson: Are you available


       414-429-9178: Yes Sir


       414-429-9178: What time?


       Hudson: 10 am


       414-429-9178: Bet


       36.    Det. Hallmark searched Hudson’s iPhone for messages with telephone number

414-429-9178 and located 163 SMS/MMS messages sent through iOS messenger (text message)

between that number and Hudson in the period between 11/22/2020 at 6:29:24 PM and

3/01/2021 at 10:11:33 PM.




                                              10




         Case 2:21-mj-00944-NJ Filed 06/30/21 Page 11 of 23 Document 1
       37.    Det. Hallmark observed on 11/30/2020 at 12:05:29 PM, Hudson sent a message to

414-429-9178 stating, “Hey Spora I will be dropping money off to you Today ok. I’ll be there

by 10:30”. Telephone number 414-429-9178 stated to Hudson on 11/30/2020 at 1:32:38 PM, “U

just gave me $9830”. Further messages were then exchanged about Hudson placing money in

Bitcoin.


       38.    The report contained a message between 414-429-9178 and Hudson on

12/30/2020 at 7:21:26 PM. Hudson stated, “Hey I’m down stairs”. On 12/31/2020 at 6:25:07

PM 414-429-9178 stated, “can u pls text me the names and their amounts”. Hudson responded at

7:02 PM stating, “Scott and Clesh”, “Scott 3000”, and “Clesh 640”.


       39.    Several other text messages in the report indicated that Hudson dropped money

off to 414-429-9178 for Scott and Clesh several more times.


       40.    Det. Hallmark found that law enforcement data bases for 414-429-9178 showed

that found that this number was associated with Spora Lyengu Sona, 12/12/1985. Det. Hallmark

searched Wisconsin Department of Transportation records which that showed that Sona resides

at 710 W Historic Mitchell St, Apt 220, Milwaukee, Wisconsin.


       41.    Det. Hallmark knows that individuals using Bitcoin often use Coinbase, a

cryptocurrency exchange platform. Such a platform is used to buy and sell Bitcoin, Ethereum,

and other cryptocurrencies. Coinbase records show that Sona the Voice, 05/25/1986, resides at




                                              11




           Case 2:21-mj-00944-NJ Filed 06/30/21 Page 12 of 23 Document 1
710 W Mitchell St, Apt 220, Milwaukee, Wisconsin. Coinbase records also included a

Wisconsin Photo Driver’s license of Sona the Voice along with a webcam photo of Sona the

Voice.


         42.   On March 30, 2021, your affiant obtained a federal seizure warrant for $18,655 in

funds found in Blair Hudson’s possession on March 18, 2021, now being held in evidence by the

Waukesha Police Department.


         43.   The State of Wisconsin’s Department of Financial Institutions records show two

businesses listing Sona The Voice as the registered agent: Cameroonremit, LLC and Ivy League

Empire, LLC. Ivy League Empire, LLC lists its principal office at 710 W Historic Mitchell

Street, Apartment 220, Milwaukee, WI. Cameroonremit lists its registered agent office at 2266

N Prospect Avenue Suite 316, Milwaukee, WI. Agency records list Sona The Voice as the 100%

beneficial owner of both businesses.


         44.   Coinbase’s records provided several photos from Sona The Voice’s account. One

of the two photos was of Voice’s Wisconsin Driver’s License, and the other a photo of Voice

taken with what appears to be a webcam attached to Voice’s computer. Several bank accounts

show Fedwire payment information to numerous beneficiaries, including Spora Sona, Sona The

Voice, and Ivy League Empire, LLC. Activity in this Coinbase was between 11/30/2017 and

04/06/2021. During this timeframe approximately 80 “wallets” were created. A “wallet” in this

context is a device, physical medium, program or a service which stores the public and/or private


                                               12




           Case 2:21-mj-00944-NJ Filed 06/30/21 Page 13 of 23 Document 1
keys for cryptocurrency transactions. A “public key” for such a transaction allows an individual

to receive cryptocurrency transactions. The public key receives transactions in the form of an

address, which is a shortened form of an individual’s public key. A “private key” for such a

transaction is an individual’s ability to prove ownership or spend the funds associated with an

individual’s public key. It typical takes the form of a 256 character-long binary code, 64 digit

hexadecimal code or Mnemonic phrase. In addition to this basic function of storing the keys, a

cryptocurrency “wallet” also offers encrypting and/or signing information. Several log-ins were

time-stamped during the period this account was active, which occurred in the United States,

Cameroon, or Belgium, and showed the following cryptocurrency transactions: 166 Bitcoin, 43

Ethereum, 3 Litecoin, among various other cryptocurrencies. The total amount of USD deposited

in this Coinbase account was $1,733.470. Sona The Voice and Ivy League Empire, LLC were

names on the seven bank accounts linked to the Coinbase account which were used to purchase

cryptocurrency.


       45.       Records from J.C.’s Square bank account, which was accessible by Hudson, show

the following:


       46.       During the same timeframe of J.C.’s involvement in the scheme, from November

thru December of 2020, six transactions were attempted or completed on this Square bank

account, in amounts ranging from $100 to $500. In each of the subject’s comments on each of

the transactions posted on J.C’s Square account, the following notations were observed: “Puppy



                                                13




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 14 of 23 Document 1
                                                              ⱥ൸ⱡ
$$$,” “Joniel (dog deposit),” “Puppy,” “puppy deposit,” and “൸ⱡ
                                                              Ɽ
                                                              Ᵽ
                                                              Ɫ ⱥ” (which is emoji or
                                                                Ɽ
                                                                Ᵽ
                                                                Ɫ

symbol for a puppy). J.C. also sent and received funds in these transactions.


       47.     The other name that connects Hudson to Spora and The Voice is an individual

known as “Elias”. Multiple times, an individual named “Elias” sent and received funds from

Hudson, Spora, or Voice, ranging in amounts from $100.00 to $2,000, and occurring from

04/2020 until 01/2021.


       48.     Text messages in the Waukesha PD forensic report showed that Spora Sona

received the funds from Hudson in the fraudulent “puppy fraud scheme”. Records of Square, a

financial services and digital payments company, showed that Sona did unlicensed Money

Services Business (“MSB”) financial transactions similar to Voice’s activities. A MSB financial

transaction transmits or converts money. MSBs must be registered with the Financial Crimes

Enforcement Network (“FinCen”) which analyzes financial transactions to combat financial

crimes. On 10/13/2020, Sona received $2,500 from D.D., and within minutes conducted an

exchange of currency for $2,000. Sona’s account showed comments: “money for cameroon,”

“cameroob,” “business with the Voice,” “For the Voice Business,” “Business (The Voice),” “For

cameroon,” “for voice,” “For the Voice,” and “For Cameroon and payment for sona, business”.

The Square account financial activity also shows one sender, D.N., sending and attempting to

send Sona’s account an approximate total of $70,000 between 06/10/2020 and 06/16/2020. Sona

listed employment as a Certified Nursing Assistant according to database sources, however, this



                                               14




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 15 of 23 Document 1
assertion could not be verified with WI nursing records. During the activity on the Square

account, Voice sent Sona numerous transactions, ranging from $100 to $4,100.


       49.       On June 7th, 2021, your affiant spoke with personnel at Educator’s Credit Union

(“ECU”) regarding contacts with Voice, and Voice’s activity on Voice’s ECU account. ECU

contacted the Voice regarding certain unusual account activity on 04/10/2020, who advised he

was purchasing large sums of Bitcoin and holding it until the price increased, whereupon he

would sell it. Voice advised ECU he did not send the wires to purchase the Bitcoin from his

business account because he cannot track funds not coming from an account in his name.


       50.       After several suspicious transactions, ECU stopped all wire activity on the

account, which Voice did not challenge, tending to confirm to ECU that the account was not

used for legitimate business purposes.


       51.       Between March and August of 2020, records for Voice’s Square account showed

that various individuals either completed or attempted 14 transactions to Voice. In the subject

lines of the transactions the following notes were observed; “Hello Send to Cameroon,” “for

Cameroon,” “Enanga Cameroon,” “for Cameroon,” “Cameroon transfer,” “transaction to

Cameroon,” “to Cameroon,” “for Cameroon, thx,” “Money Transfer,” and “CMR Remit and CR

Transactions”.




                                                 15




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 16 of 23 Document 1
       52.     Voice listed himself on the Wisconsin Department of Financial Institution’s

website under a search of corporate records as the owner of Cameroonremit, which advertises

itself as on its website Cameroonremit.com as a leading MSB in the United States. Neither of

Voice’s businesses are registered with FinCen as a MSB.


       53.     On May 27, 2021, Det. Hallmark and your affiant interviewed J.C., 12/04/20xx,

in West Allis, Wisconsin. J.C. said that Hudson had been an associate since November 2020,

and solicited J.C. to participate in a puppy sale scam, instructing him to open bank accounts at JP

Morgan Chase and US Bank to receive scheme funds. Hudson gave J.C. access to the US Bank

and Chase Bank accounts through Zelle accounts. J.C. said that approximately $10,000 came

into the accounts every other day, whereupon he withdrew the money from the account in cash

and gave it to Hudson, who then gave it to an individual in another country. J.C. said that

Hudson was paid for his participation, and that Hudson paid him a total of $300.


       54.     On June 11, 2021, at approximately 12:40 PM, Det. Hallmark and your affiant

met with M.C. at West Allis, Wisconsin, who confirmed her identity. M.C. indicated she was

with Hudson two or three times when he dropped off “puppy scam money” between about

November, 2020 through January 2021 to an individual in Milwaukee, Wisconsin, which he did

to make money. M.C. indicated that the recipient of the cash from Hudson was also part of the

fraud scheme, and that she was with Hudson when he called this individual and spoke to them on

a speaker phone. M.C. didn’t know the exact location but would remember it when she saw it



                                                16




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 17 of 23 Document 1
and would identify the building for investigators. She described the building as a multi-level

apartment building with retail shops underneath, an awning over the front door, and a parking lot

across the street.


        55.      Also on June 11, 2021, M.C. rode with your affiant and Det. Hallmark in

Milwaukee and identified with certainty an apartment building located at 710 W Historic

Mitchell St, Milwaukee, Wisconsin, as being the place where she had been with Hudson when he

dropped off scam money.


        56.      M.C. said she would park on South 7th St across from the apartment building, and

Hudson would walk into its lobby and meet with a black female of average build with

dreadlocks. M.C. saw Hudson give cash to this female, then after one or two minutes leave the

lobby and get back into the car, without going upstairs into the apartment. M.C. indicated the

cash would usually be in an envelope, such as a bank envelope.


                                    TECHNICAL TERMS


        57.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


              a. Storage medium: A storage medium is any physical object upon which computer

                 data can be recorded. Examples include hard disks, RAM, floppy disks, flash

                 memory, CD-ROMs, and other magnetic or optical media.



                                                 17




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 18 of 23 Document 1
        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


       58.     As described above and in Attachment B, this application seeks permission to

search for records that might be found in the subject iPhone, in whatever form they are found.

Thus, the proposed warrant would authorize the search and seizure of electronic storage media

on that device, or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).


       59.     Probable cause. I submit regarding the subject iPhone that there is probable

cause to believe scheme-related records will be stored on the subject iPhone.


       60.     On Wednesday, June 30, 2021, Blair Blake Hudson was arrested on a complaint

and warrant issued out of the Eastern District of Wisconsin, supported by facts recounted in this

affidavit. At the time of his arrest, Mr. Hudson was carrying an iPhone, which was seized by

arresting agents, pursuant to the arrest. Since Mr. Hudson used his similar phone to participate

in this fraud scheme until it was seized in March, 2021, and a reliable individual who

participated in the scheme with him has advised law enforcement that the lucrative nature of the

scheme means that Mr. Hudson will probably continue to participate in the scheme, there is

probable cause to believe that a search of the iPhone in Mr. Hudson’s possession today at the

time of his arrest will contain evidence of the afore-described fraud scheme.




                                                 18




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 19 of 23 Document 1
                                        CONCLUSION


       61.    I submit that this affidavit supports probable cause for a warrant to search the

iPhone described in Attachment A and seize the items described in Attachment B for evidence of

the federal offenses of wire fraud, bank fraud, and money laundering.




                                               19




         Case 2:21-mj-00944-NJ Filed 06/30/21 Page 20 of 23 Document 1
                                     ATTACHMENT A

                                    Property to be searched


       The property to be searched is the iPhone carried by Blair Blake Hudson at the time of

his arrest on June 30, 2021.




                                              20




          Case 2:21-mj-00944-NJ Filed 06/30/21 Page 21 of 23 Document 1
                                        ATTACHMENT B

                                        Property to be seized


       1.       All records relating to violations of wire fraud, bank fraud and money laundering,

those violations involving Sona the Voice and occurring after 11/2017, including:


             a. Records and information relating to a conspiracy to victims known unknown in a

                puppy fraud scheme.


             b. Records and information relating to the email account sonathevoice@icloud.com


             c. Records and information relating to the identity or location of the suspects;


             d. Records and information relating to Ivy League Empire, LCC and

                Cameroonremit, LLC.


       2.       Cell phone used as a means to commit the violations described above:


             a. evidence of who used, owned, or controlled the subject iPhone at the time the

                things described in this warrant were created, edited, or deleted, such as logs,

                registry entries, configuration files, saved usernames and passwords, documents,

                browsing history, user profiles, email, email contacts, “chat,” instant messaging

                logs, photographs, and correspondence;


             b. evidence indicating how and when the iPhone was accessed or used to determine

                the chronological context of computer access, use, and events relating to crime

                under investigation and to the computer user;




            Case 2:21-mj-00944-NJ Filed 06/30/21 Page 22 of 23 Document 1
 c. evidence indicating the iPhone user’s state of mind as it relates to the crime under

    investigation;


 d. evidence of the times the iPhone was used;


 e. passwords, encryption keys, and other access devices that may be necessary to

    access the iPhone;


 f. records of or information about the COMPUTER’s Internet activity, including

    firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

    web pages, search terms that the user entered into any Internet search engine, and

    records of user-typed web addresses;


 g. contextual information necessary to understand the evidence described in this

    attachment.




                                      2



Case 2:21-mj-00944-NJ Filed 06/30/21 Page 23 of 23 Document 1
